--------------------------------------------------------------------------------

Exhibit 10.4
 
Trimble Navigation Limited Annual Management Incentive Plan Description


1.
Definitions:



 
a.
“Company” means Trimble Navigation Limited, a California corporation.



 
b.
“Board of Directors” means the Board of Directors of the Company.



 
c.
“Operating Income” means (i) with respect to a division, operating income for
that division and (ii) with respect to the Company, operating income for the
Company adjusted for amortization of intangibles, restructuring and infrequent
charges.



 
d.
“Operating Margin” means Operating Income divided by revenue.



 
e.
“Plan” means this Trimble Navigation Limited Annual Management Incentive Plan.



2.
Participants:  The CEO, all of the Vice Presidents of the Company and a number
of senior-level managers and individual contributors as nominated by their
respective Vice Presidents and approved by the CEO of the Company.



3.
Payments earned under the Plan depend upon the Company’s quarterly and annual
Operating Margin, and/or Operating Income, with certain goals and minimum
thresholds for revenue and Operating Income as a percentage of revenue, as such
goals and thresholds are established by the CEO and Board of Directors, for each
participant.



4.
Target payouts, ranging from 10% to 125% of base annual salary for each
participant are determined by the CEO of the Company in conjunction with the
executive officers and the vice presidents of the Company, and approved by the
Board of Directors.  The Board of Directors has established a 125% target for
the CEO.



5.
The payout under the Plan ranges from zero to 300% of each participant’s target,
upon achievement of each fiscal year’s planned goals based on Operating Margin
and Operating Income of a combination of division and/or Company
performance.  The Board of Directors and the CEO may determine that certain vice
presidents of the company will be eligible for payouts ranging from zero to 200%
of each participant’s target based upon achievement of Operating Margin or
Operating Income goals of a combination of division and/or Company performance,
as applicable, for such participant.  Payments are made on a quarterly basis,
ranging from 10% to 17.5% of target each quarter and the remainder after the
close of the respective fiscal year.  All payments are made net of employment,
income and other applicable tax withholding.  Participants may be required to
remain continuously employed through a payment date to be entitled to a payout
for the applicable period.



6.
No payout under the Plan shall be intended to be deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended, and will be
interpreted accordingly.  In this regard, all payouts under the Plan (to the
extent otherwise payable pursuant to the terms of the Plan) shall be made no
later than 2-1/2 months following the end of the year in which the payout is no
longer subject to a substantial risk of forfeiture.



7.
The Plan shall continue in effect, from year to year, until terminated or
amended by the Board of Directors.

 
 

--------------------------------------------------------------------------------